DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2018 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the encryption key" in second line of the claim. Claim 4 depends on claim 3 which depends on claim 1, and there is no prior mentioning of “an encryption key”. Claim 2 which depends on claim 1 recite “an encryption key” but is not part of the dependencies for claim 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US 2007/0121411) (hereinafter Riley) (published May 31, 2007) in view of Hughes et al. (US 2016/0092674) (hereinafter Hughes) (published March 31, 2016).
Regarding Claim 1, Riley discloses a method for securely programming a plurality of fuses of a programmable logic device, comprising: receiving, via a processor communicatively coupled to the programmable logic device, data to be programmed in a set of fuses of the plurality of fuses;
“The logic unit receives data signals from the one or more alignment latches and determines if the proper pattern of data values is stored in the alignment latches” (Riley [0014])

programming, via the processor, the set of fuses of the plurality of fuses with the data 
“Depending upon the results of the determination and whether a program enable signal is asserted by a test unit, the logic unit may assert or not assert a qualified program enable signal to the eFuse elements of the bank of eFuses. Only when the qualified program enable signal is asserted to the eFuse elements are they programmed using the data values stored in the latch units” (Riley [0015])

But does not explicitly state generating, via the processor, a shuffled sequence of the plurality of fuses; and programming according to the shuffled sequence. Hughes discloses generating, via the processor, a shuffled sequence of the plurality of fuses; and programming according to the shuffled sequence.
“A shuffling algorithm can be used to randomize the dispersal of the clumps in memory. In one embodiment, the loader shuffles the clumps by randomly permuting an ordered sequence of between 0 and the total number of clumps, generating a mapping between 

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the shuffling algorithm of Hughes with Riley to yield the predictable results of increasing security by providing an extra layer of abstraction.

Regarding Claim 6, Hughes further discloses wherein the shuffled sequence of the plurality of fuses is generated by a Fisher-Yates shuffle algorithm.
“A shuffling algorithm can be used to randomize the dispersal of the clumps in memory. In one embodiment, the loader shuffles the clumps by randomly permuting an ordered sequence of between 0 and the total number of clumps, generating a mapping between the linear arrangement of the stored binary segment 310 and the randomized (e.g., shuffled) arrangement of the virtual address space 320. Various shuffling algorithms can be used, such as a Fisher-Yates shuffle (e.g., a Knuth shuffle) or a variant thereof” (Hughes [0039])

Regarding Claim 7, Hughes further discloses wherein the shuffled sequence is generated by a shuffle algorithm based at least in part on a random number generator.
“In one embodiment, the shuffle algorithm uses a pseudorandom number generator unit to facilitate random number generation” (Hughes [0068] pseudorandom number generator is a type of random number generator)

Regarding Claim 8, Hughes further discloses wherein the shuffled sequence is generated by a shuffle algorithm based at least in part on a pseudorandom number generator.
“In one embodiment, the shuffle algorithm uses a pseudorandom number generator unit to facilitate random number generation” (Hughes [0068])

Regarding Claim 9, Hughes further discloses comprises selecting, via the processor, one or more fuses of the set of fuses based at least in part on a memory location offset.


Regarding Claim 10, Hughes further discloses comprising removing, via the processor, one or more fuses from the shuffled sequence of the plurality of fuses when the one or more fuses already hold the data to be programmed.
“The look-ahead programming multiplexer 150 causes the fuse latch's shifted "one" to skip over fuses which are not selected for programming, thereby saving fuse programming time” (Hughes [0008] programing is required only if the values are different from the data to be programmed)

Regarding Claim 17, Riley discloses a computer readable medium storing instructions for securely programming a plurality of fuses of a programmable logic device, comprising instructions to cause a processor communicatively coupled to the programmable logic device to: receive data to be programmed in a set of fuses of the plurality of fuses;
“The logic unit receives data signals from the one or more alignment latches and determines if the proper pattern of data values is stored in the alignment latches” (Riley [0014])

program the set of fuses with the data.
“Depending upon the results of the determination and whether a program enable signal is asserted by a test unit, the logic unit may assert or not assert a qualified program enable signal to the eFuse elements of the bank of eFuses. Only when the qualified program enable signal is asserted to the eFuse elements are they programmed using the data values stored in the latch units” (Riley [0015])

But does not explicitly state generate a sequence of the plurality of fuses; remove fuses from the sequence that are not included in the set of fuses.
Hughes discloses generate a sequence of the plurality of fuses;
“A shuffling algorithm can be used to randomize the dispersal of the clumps in memory. In one embodiment, the loader shuffles the clumps by randomly permuting an ordered 

remove fuses from the sequence that are not included in the set of fuses.
“The look-ahead programming multiplexer 150 causes the fuse latch's shifted "one" to skip over fuses which are not selected for programming, thereby saving fuse programming time” (Hughes [0008] programing is required only if the values are different from the data to be programmed)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the shuffling algorithm of Hughes with Riley to yield the predictable results of increasing security by providing an extra layer of abstraction.

Regarding Claim 18, Riley and Hughes further discloses wherein the sequence comprises a shuffled sequence, wherein the instructions cause the processor to program the set of fuses with the data according to the shuffled sequence.
“Depending upon the results of the determination and whether a program enable signal is asserted by a test unit, the logic unit may assert or not assert a qualified program enable signal to the eFuse elements of the bank of eFuses. Only when the qualified program enable signal is asserted to the eFuse elements are they programmed using the data values stored in the latch units” (Riley [0015])

“A shuffling algorithm can be used to randomize the dispersal of the clumps in memory. In one embodiment, the loader shuffles the clumps by randomly permuting an ordered sequence of between 0 and the total number of clumps, generating a mapping between the linear arrangement of the stored binary segment 310 and the randomized (e.g., shuffled) arrangement of the virtual address space 320. Various shuffling algorithms can be used, such as a Fisher-Yates shuffle (e.g., a Knuth shuffle) or a variant thereof” (Hughes [0039] the shuffling algorithm provides a shuffled address space for the fuses and the programming of the fuses would be according to the shuffled addresses of the fuses)

Regarding Claim 19, Hughes further discloses wherein the shuffled sequence is generated by a shuffle algorithm based at least in part on a random number generator or a pseudorandom number generator.
“In one embodiment, the shuffle algorithm uses a pseudorandom number generator unit to facilitate random number generation” (Hughes [0068] pseudorandom number generator is a type of random number generator)


Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley (published May 31, 2007) and Hughes (published March 31, 2016) as applied to claim 1 above, and further in view of Tkacik et al. (US 2007/0297606) (hereinafter Tkacik) (published December 27, 2007).
Regarding Claim 2, the combination of Riley and Hughes disclosed the method of claim 1, but does not explicitly state wherein the data comprises an encryption key.
Tkacik discloses wherein the data comprises an encryption key.
“Specifically, the secure memory system 200 uses the base encryption key 202 to derive the plurality of keys used in the system 200. The base encryption key 202 is preferably fixed and functionally unique to each device. The base encryption key 202 is preferably secure and cannot be read, or otherwise extracted from the device. A variety of techniques can be used to implement the base encryption key 202 on the secure memory device. For example, it can be laser-scribed on the semiconductor die during fabrication. As another example, it can be implemented by electrically blowing one-time programmable fuses on the semiconductor die” (Tkacik [0024])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the storing of an encryption key on one-time programmable fuses in Tkacik with the combination of Riley and Hughes to yield the predictable results of increasing security by having an encryption key stored on hardware that cannot be changed.

Regarding Claim 3, the combination of Riley and Hughes disclosed the method of claim 1, but does not explicitly state comprising: receiving, via the processor, an encrypted configuration bitstream 
Tkacik discloses comprising: receiving, via the processor, an encrypted configuration bitstream configured to configure a programmable fabric of the programmable logic device; and programming, via the processor, the programmable fabric based at least in part on the encrypted configuration bitstream.
“Thus, during operation the host processor 104 will cause encrypted data from the external memory 110 to be passed to the secure memory system 106. The secure memory system 106 will decrypt and store the data using the encryption keys” (Tkacik [0021])

“The secure memory configuration data 222 stores configuration data used to control the operation of the secure memory. For example, it stores configuration data related to access permissions for various portions of the memory” (Tkacik [0035])

“Thus, the secure memory system 200 provides a secure mechanism for encrypting, decrypting and storing sensitive data, and thus can be used to prevent unauthorized access to sensitive data and bind data to this host device. In order to keep the data secure, data that has been decrypted by the encryption logic circuitry 208 is only stored within the secure memory 210, and used only within the secure processing system 102” (Tkacik [0036])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the storing of configuration data in secure memory in Tkacik with the combination of Riley and Hughes to yield the predictable results of increasing security by having data being protected.

Regarding Claim 4, Tkacik further discloses comprising decrypting, via the processor, the encrypted configuration bitstream using the encryption key programmed in the set of fuses.
“The secure memory system 106 will decrypt and store the data using the encryption keys” (Tkacik [0021])

Regarding Claim 5, Tkacik further discloses wherein programming, via the processor, the programmable fabric based at least in part on the encrypted configuration bitstream comprises 
“Thus, during operation the host processor 104 will cause encrypted data from the external memory 110 to be passed to the secure memory system 106. The secure memory system 106 will decrypt and store the data using the encryption keys” (Tkacik [0021])

“The secure memory configuration data 222 stores configuration data used to control the operation of the secure memory. For example, it stores configuration data related to access permissions for various portions of the memory” (Tkacik [0035])

“Thus, the secure memory system 200 provides a secure mechanism for encrypting, decrypting and storing sensitive data, and thus can be used to prevent unauthorized access to sensitive data and bind data to this host device. In order to keep the data secure, data that has been decrypted by the encryption logic circuitry 208 is only stored within the secure memory 210, and used only within the secure processing system 102” (Tkacik [0036])

Allowable Subject Matter
Claims 12-16 are allowed.
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims are directed towards a specific way of programming a plurality of fuses to avoid side-channel attacks. The claims requires having variable wait times between the programming of each bit of data into the plurality of fuses. This is different from the prior art Sandri et al. (US 2014/0253221) which discloses keeping programming time the same to avoid detection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIDNEY LI/Examiner, Art Unit 2136        

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136